DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed June 19, 2020.
	Claims 1-17 are pending.  Claims 1, 9 and 17 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on July 16, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on June 19, 2020 and June 18, 2021.  These IDSs have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meher et al. (U.S. 2015/0054480; hereinafter “Meher”).
	Regarding independent claim 1, Meher discloses a voltage generation circuit (Fig. 1) comprising:
	a driver (Fig. 1: 21) configured to generate an internal voltage (Fig. 1: OUT) by driving an external voltage (Fig. 1: Vext) depending on a driving signal (Fig. 1: signal through PPG);
	an amplifier (Fig. 1: 11, 13, 15, 17 and 19) configured to generate the driving signal depending on a result (Fig. 1: output between 13 and 17 that pass through PPG) of comparing a reference voltage (Fig. 1: Vref) and a feedback voltage (Fig. 1: voltage at node between R1 and R2); and
	a switch (Fig. 1: 47).
	As discussed above, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit,” where the differences reside only in the remaining limitations relating to function of “delay a decrease of the internal voltage by precharging a node of the amplifier with a predetermined voltage depending on a control signal.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
Regarding claim 2, Meher discloses wherein a driving capability of the driver is decreased depending on the control signal (Fig. 1: EN) during a first period a power-up period, and is increased depending on the control signal during a second period (see page 2, par. 0016).
	As discussed above, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit.”  Furthermore, the functional limitations recited in claim 2 are disclosed by Meher’s par. 0016.
	However, in the case, that the functional limitations of claim 2 were not described in par. 0016, for product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
	Regarding claim 3, Meher discloses a capacitor (Fig. 1: 27 and 29) coupled between a node where the internal voltage (Fig. 1: OUT) is generated and the amplifier (Fig. 1: 11, 13, 15, 17 and 19),
	wherein the switch is configured to couple both ends of the capacitor (Fig. 1: first terminal of 47 is coupled at a node between 29 and 47 and second terminal of 47 is electrically connected to OUT node through 23 and to node PPG by capacitive coupling).
	Regarding claim 4, Meher discloses wherein the internal voltage is used as the (Fig. 1: the voltage at node OUT can be used to charge the capacitors couple to PPG).
	Regarding claim 5, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit,” where the differences reside only in the remaining limitations relating to function of “wherein the switch short both the ends of the capacitor depending on the control signal during the power-up period, and prevents both the ends of the capacitor from being shorted, depending on the control signal changed in a content-addressable memory (CAM) read period after the power-up period.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
	Regarding claim 6, Meher discloses a control signal generation circuit configured to generate one of a ground voltage and the external voltage, as the control signal, depending on setting information (Fig. 1: peripheral circuit (not shown in figures) that applies Vext and ground to the voltage regulator circuit).
	Regarding claim 7, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit,” where the differences reside only in the remaining limitations relating to function of “wherein the setting information is changed in the CAM read period of a semiconductor circuit which includes the voltage 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
	Regarding claim 8, Meher discloses a dividing resistor configured to generate the feedback voltage by dividing the internal voltage (Fig. 1: R1 and R2, see page 2, par. 0015).
	Regarding independent claim 9, Meher discloses a voltage generation circuit (Fig. 1) comprising:
	a driver (Fig. 1: 21) configured to generate an internal voltage (Fig. 1: OUT) by driving an external voltage (Fig. 1: Vext) depending on a driving signal (Fig. 1: signal through PPG);
	a comparator (Fig. 1: 11, 13, 15, 17 and 19) configured to generate a comparison signal (Fig. 1: output between 13 and 17 that pass through PPG) by comparing a reference voltage (Fig. 1: Vref) and a feedback voltage (Fig. 1: voltage at node between R1 and R2);
	a current mirror (Fig. 1: 15 and 17) configured to generate the driving signal depending on the comparison signal (Fig. 1: based on output of M1 and M2); and
	a switch (Fig. 1: 47).
As discussed above, Meher voltage regulator circuit is substantially identical in 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
	Regarding claim 10, Meher discloses wherein a driving capability of the driver is decreased depending on the control signal (Fig. 1: EN) during a first period including a power-up period, and is increased depending on the control signal during a second period (see page 2, par. 0016).
As discussed above, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit.”  Furthermore, the functional limitations recited in claim 10 are disclosed by Meher’s par. 0016.
	However, in the case, that the functional limitations of claim 10 were not described in par. 0016, for product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the 
	Regarding claim 11, Meher discloses a capacitor (Fig. 1: 27 and 29) coupled between a node where the internal voltage (Fig. 1: OUT) is generated and a node which is coupled with a transistor for pulling down the driving signal (Fig. 1: 45),
	wherein the switch is configured to couple both ends of the capacitor (Fig. 1: first terminal of 47 is coupled at a node between 29 and 47 and second terminal of 47 is electrically connected to OUT node through 23 and to node PPG by capacitive coupling).
Regarding claim 12, Meher discloses wherein the internal voltage is used as the predetermined voltage (Fig. 1: the voltage at node OUT can be used to charge the capacitors couple to PPG).
Regarding claim 13, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit,” where the differences reside only in the remaining limitations relating to function of “wherein the switch short both the ends of the capacitor depending on the control signal during the power-up period, and prevents both the ends of the capacitor from being shorted, depending on the control signal changed in a content-addressable memory (CAM) read period after the power-up period.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
Regarding claim 14, Meher discloses a control signal generation circuit configured to generate one of a ground voltage and the external voltage, as the control signal, depending on setting information (Fig. 1: peripheral circuit (not shown in figures) that applies Vext and ground to the voltage regulator circuit).
Regarding claim 15, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit,” where the differences reside only in the remaining limitations relating to function of “wherein the setting information is changed in the CAM read period of a semiconductor circuit which includes the voltage generation circuit.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
Regarding claim 16, Meher discloses a dividing resistor configured to generate the feedback voltage by dividing the internal voltage (Fig. 1: R1 and R2, see page 2, par. 0015).
Regarding independent claim 17, Meher discloses a semiconductor circuit (“chip,” see page 2, par. 0016) comprising:
a voltage generation circuit (Fig. 1) comprising:
(Fig. 1: 21) configured to generate an internal voltage (Fig. 1: OUT) by driving an external voltage (Fig. 1: Vext) depending on a driving signal (Fig. 1: signal through PPG);
an amplifier (Fig. 1: 11, 13, 15, 17 and 19) configured to generate the driving signal depending on a result (Fig. 1: output between 13 and 17 that pass through PPG) of comparing a reference voltage (Fig. 1: Vref) and a feedback voltage (Fig. 1: voltage at node between R1 and R2);
a switch (Fig. 1: 47);
a control signal generation circuit configured to generate one of a ground voltage and the external voltage, as the control signal, depending on setting information (Fig. 1: peripheral circuit (not shown in figures) that applies Vext and ground to the voltage regulator circuit).
As discussed above, Meher voltage regulator circuit is substantially identical in structure to the claimed “voltage generation circuit,” where the differences reside only in the remaining limitations relating to function of “delay a decrease of the internal voltage by precharging a node of the amplifier with a predetermined voltage depending on a control signal,” and “wherein the setting information is changed in the content-addressable memory (CAM) read period of the semiconductor circuit.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2113.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825